Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1, 17, and 21. More specifically, the prior art fails to teach a method (claims 1 and 17) or system (claim 21) for railway wheel calibration configured to acquire first and second camera images and obtain a first distance by matching said first and second images to first and second objects and respective locations in a vehicle database. Kanner et al. (US 2015/0134155) teaches obtaining a distance between proximity plates and fails to teach acquiring camera images, as noted in Applicant Arguments/Remarks filed 12/23/2021, see page 9. Further, Green et al. (US 2015/0239482) attempts to cure this deficiency by identifying objects using fused data, including data from optical sensors (Para. [0021]), and determining the vehicle location by matching the fused data with information stored in the guideway database (Para. [0060] and [0061]). However, as noted by Applicant on pages 10-11 of the Applicant Arguments/Remarks, Green teaches detecting objects to determine a vehicle location but calculates distances based on speed data. Thus, Kanner in view of Green would not suggest obtaining distances by matching first and second images to first and second objects with respective locations in a vehicle database because Green suggests determining distances via calculation (see 705 of Fig. 7) and not by matching first and second objects to respective locations from a database. I.e., Green teaches a singular detected object to determine a singular location from the database rather than matching first and second images to respective objects to determine a distance from the database. It would require improper hindsight reasoning to modify Kanner in this way.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617